June 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      HECTOR A. ESPINOZA AND ELIZABETH SANCHEZ, Appellants

NO. 14-14-00846-CV                          V.

                           OSIEL LOPEZ, Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee, Osiel Lopez,
signed, July 18, 2014, was heard on the transcript of the record. We have inspected
the record and find the county court lacked jurisdiction over the case. We therefore
reverse the judgment of the court below and dismiss the case for want of
jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Osiel Lopez.



      We further order this decision certified below for observance.